Judgment unanimously affirmed. Memorandum: Although defendant did not inflict the fatal wound, the evidence, viewed in the light most favorable to the People (People v Way, 59 NY2d 361, 365), demonstrates that he and codefendant Damon Hill entered the victim’s cell together, that defendant struck the victim with a weighted sock, and that Hill fatally stabbed the victim. The jury’s inference that defendant possessed the requisite intent to kill the victim is based on sufficient evidence. The remaining issues raised on this appeal were either disposed of on codefendant’s appeal (People v Hill, 115 AD2d 239, Iv denied 67 NY2d 884) or lack merit. (Appeal from judgment of Cayuga County Court, Corning, J.—murder, second degree.) Present—Callahan, J. P., Doerr, Denman, Green and Pine, JJ.